DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in Figures 23 and 24 “Funktions” should be replaced with --Functions--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 5, lines 22-24, “wherein the separate receiver coil sets are connected in series or parallel to the oscillator of the signal conditioning and processing unit” appears to be inconsistent with the rest of the original disclosure. The original specification discloses two transmitter coil sections connected in series (Figure 14) or parallel (Figure 15) to the oscillator (see page 17, lines 19-25).
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, “a” before “processor” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 4, the limitation “wherein the separate receiver coil sets are connected in series or parallel to the oscillator of the signal conditioning and processing unit” appears to be inconsistent with the original disclosure. The original specification discloses two transmitter coil sections connected in series (Figure 14) or parallel (Figure 15) to the oscillator (see page 17, lines 19-25).
Claim 6 appears to combine limitations from mutually exclusive embodiments. In the original disclosure, the limitation “connected in  parallel to the oscillator of the signal conditioning and processing unit”, appears to correspond to the embodiment having a shared transmitter coil (see page 17, lines 24-25 and Figure 15). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izak et al. (US 8,339,126).

Regarding claim 1, Izak et al. discloses a position sensor system comprising: at least two receiver coil sets (elements 2.221, 2.222; Fig. 2); at least one transmitter coil (element 2.21; Fig. 2); and a signal conditioning and processing unit (element 2.23, Fig. 3), wherein each receiver coil set of the at least two receiver coil sets comprises at least two separate receiver coils comprising a sine receiver coil and a cosine receiver coil (see Fig. 2), wherein the signal conditioning and processing unit is contained in an integrated circuit (i.e., integrated in one ASIC chip, see col. 5, line 63 through col. 6, line 6), and wherein the at least two receiver coil sets, the at least one transmitter coil and the integrated circuit containing the signal conditioning and processing unit are located on a printed circuit board (element 2.2, Fig. 2).
Regarding claim 2, Izak et al. discloses a position sensor system, wherein the signal conditioning and processing unit comprises a separate receiver channel for the each receiver coil set. (see Fig. 5).
Regarding claim 4, Izak et al. discloses a position sensor system, wherein the signal conditioning and processing unit comprises an oscillator configured to generate a radio-frequency signal for the at least one transmitter coil (see Fig. 3).
Regarding claim 5, Izak et al. discloses a position sensor system, wherein the at least one transmitter coil comprises a shared transmitter coil for the at least two receiver coil sets, wherein the shared transmitter coil is connected to the oscillator of the signal conditioning and processing unit (see Figs. 2 and 3).
Regarding claim 7, Izak et al. discloses a position sensor system, wherein the signal conditioning and processing unit has a common output for providing a combined output signal information for all receiver coil sets respectively all receiver channels of the signal conditioning and processing unit (see col. 5, line 63 through col. 6, line 6).
Regarding claim 8, Izak et al. discloses a position sensor system, further comprising at least one moving target (elements 1.21, 1.22, Fig. 1) configured to modify an electromagnetic field of the at least of transmitter coil.
Regarding claim 9, Izak et al. discloses a position sensor system, wherein the position sensor system is a rotary motion sensor (see Fig. 2).
Regarding claim 10, Izak et al. discloses a position sensor system, wherein the at least one transmitter coil is arranged outside the at least two receiver coil sets to be at an outer circumference of the at least two receiver coil sets (see Fig. 2).
Regarding claim 11, Izak et al. discloses a position sensor system, wherein the position sensor system is configured to generate a high-resolution position signal from the at least two receiver coil sets or a differential signal from the at least two receiver coil sets (see col. 7, lines 10-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Izak et al. (US 8,339,126).

Regarding claim 3, even assuming arguendo, without conceding, that Izak et al. does not disclose each of the separate receiver channel comprising a radio-frequency signal receiver and processor, an analog-to-digital converter and a digital signal processor, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved computation speed of the position. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Izak et al. (US 8,339,126) in view of Andermo (US 6,329,813).

Regarding claim 6, even assuming arguendo, without conceding, that Izak et al. does not disclose separate transmitter coils for the at least two receiver coil sets, Andermo shows that this feature is well known in the art. Andermo discloses a position sensor system, wherein the at least one transmitter coil comprises separate transmitter coils (elements 216, 218; Fig. 4) for the at least two receiver coil sets (elements 224, 226; Fig. 4), and wherein the separate transmitter coils are connected in series to the oscillator (element 220, Fig. 4) of the signal conditioning and processing unit (elements 220, 242, 244, Fig. 4). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved redundancy to extend the life of the device. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/6/2022